Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 17, 2022.

Status of Claims
Amendment of claims 10-11 is acknowledged.
Claims 1-13 are currently pending and are the subject of this office action.
Claims 1-9 and 12-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2020.
Claims 10-11 are presently under examination

Priority
The present application is a 371 of PCT/JP2018/047102 filed on 12/20/2018, and claims priority to FOREIGN APPLICATION: JAPAN JP2017-244573 filed on 12/21/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 102 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kambe et. al. (US 2012/0122964).

For claims 10-11, Kambe teaches a method of treating glaucoma comprising the administration of a composition comprising an effective amount of a compound of formula (I) (see abstract, [0019]-[0020]) and more precisely a compound of general formula (I-2) (see [0021], wherein the compound can be: 2-propanyl 4-{(3S, 5aR, 6R, 7R, 8aS)-6-[(1E, 3R)-4-(2,5-difluorophenoxy)-3 -hydroxy-1-buten-1-yl]-7-hydroxyoctahydro-2H-cyclopenta[b] oxepin-3-4PRELIMINARY AMENDMENTAttorney Docket No.: Q255535Appln. No.: Not Yet Assignedyl}-butanoate (compound 7, see also Example 16 (25) paragraph [0209], chemical formula 35).
Kambe also teaches that the present compounds can be administered with effective amounts of other drugs (see [0102]).  The compounds can be administered simultaneously or separately (see [0103]).  Among the drugs that can be co-administered, the authors disclose: beta-blockers and more specifically timolol maleate (a salt of a beta blocker) (see [0105]).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.



Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et. al. (US 2012/0122964).

For claims 10-11, Kambe teaches a method of treating glaucoma comprising the administration of a composition comprising an effective amount of a compound of formula (I) (see abstract, [0019]-[0020]) and more precisely a compound of general formula (I-2) (see [0021], wherein the compound can be: 2-propanyl 4-{(3S, 5aR, 6R, 7R, 8aS)-6-[(1E, 3R)-4-(2,5-difluorophenoxy)-3 -hydroxy-1-buten-1-yl]-7-hydroxyoctahydro-2H-cyclopenta[b] oxepin-3-4PRELIMINARY AMENDMENTAttorney Docket No.: Q255535Appln. No.: Not Yet Assignedyl}-butanoate (compound 7, see also Example 16 (25) paragraph [0209], chemical formula 35).
Kambe also teaches that the present compounds can be administered with effective amounts of other drugs (see [0102]).  The compounds can be administered simultaneously or separately (see [0103]).  Among the drugs that can be co-administered, the authors disclose: beta-blockers, and more specifically timolol maleate (a salt of a beta blocker) (see [0105]).

The specific combination of features claimed in claims 10-11 is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (2-propanyl 4-{(3S, 5aR, 6R, 7R, 8aS)-6-[(1E, 3R)-4-(2,5- difluorophenoxy)-3-hydroxy-1-buten-1-yl]-7-hydroxyoctahydro-2H-cyclopenta[b] oxepin-3-4PRELIMINARY AMENDMENTAttorney Docket No.: Q255535Appln. No.: Not Yet Assignedyl}-butanoate (compound 7, see also Example 16(25) paragraph [0209], chemical formula 35) as the specific compound of formula I-2 and timolol maleate (see [0105] as the joint drug), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (2-propanyl 4-{(3S, 5aR, 6R, 7R, 8aS)-6-[(1E, 3R)-4-(2,5- difluorophenoxy)-3-hydroxy-1-buten-1-yl]-7-hydroxyoctahydro-2H-cyclopenta[b] oxepin-3-4PRELIMINARY AMENDMENTAttorney Docket No.: Q255535Appln. No.: Not Yet Assignedyl}-butanoate as the specific compound of formula I-2 and timolol maleate as the joint drug, from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”, thus resulting in the practice of claims 10-11 with a reasonable expectation of success.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
The Examiner acknowledges that the specific combination of features claimed in claims 10-11 is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. The Examiner further acknowledges that the reference does not provide any motivation to select the specific combination recited in the present claims. Office Action, page 6.  In this respect, Applicant agrees with the Examiner. Kambe discloses a number of compounds of general formula (I), which in itself encompasses a number if formulas, including formula (I-2). Kambe further discloses a number of compounds within formula (I-2). Kambe also discloses a number of compounds that may be combined with compounds of general formulas (1) and (1-2), among which are several B-blockers.
Thus, Kambe provides no guidance to one of ordinary skill in the art to select the specific drug combination recited in the present claims out of a great number of possible combinations.
For at least these reasons, the present claims are patentable over Kambe.
Examiner’s response:
The reference does not provide motivation for anticipatory rejection but does offer motivation to combine any of the disclosed compounds including (2-propanyl 4-{(3S, 5aR, 6R, 7R, 8aS)-6-[(1E, 3R)-4-(2,5- difluorophenoxy)-3-hydroxy-1-buten-1-yl]-7-hydroxyoctahydro-2H-cyclopenta[b] oxepin-3-4PRELIMINARY AMENDMENTAttorney Docket No.: Q255535Appln. No.: Not Yet Assignedyl}-butanoate and timolol maleate.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Rathore et. al. (Int. J. Pharm. Sci. Rev. Res. (2010) 3:23-29), Berlin et. al. (Br. J. Ophthalmol. (2016) 100:843-847), Harris et. al. (J. Glaucoma (October 2016) 25:826-833), Suto et. al. (Invest. Ophthalmol. Vis Sci. (2015) 56:7963-7970), Konstas et. al. (Expert Opin. Pharmacother (2013) 14:1815-1827), Hollo et. al. (Expert Opin. Drug Saf. (2015) 14:609-617), Martinez et. al. (Expert Opin. Pharmacother. (2008) 9:137-143), Denis (Expert Opin. Pharmacother. (2011) 12:463-471).

For claims 10-11, Rathore teaches a method of treating glaucoma comprising the administration of a composition comprising an effective amount of the beta-adrenergic antagonist (beta blocker) timolol (see title and entire reference).  Rathore does not teach the treatment of glaucoma comprising the administration of the compound: 2-propanyl 4-{(3S, 5aR, 6R, 7R, 8aS)-6-[(1E, 3R)-4-(2,5- difluorophenoxy)-3-hydroxy-1-buten-1-yl]-7-hydroxyoctahydro-2H-cyclopenta[b] oxepin-3-4PRELIMINARY AMENDMENTAttorney Docket No.: Q255535Appln. No.: Not Yet Assignedyl}-butanoate (Sepetaprost or ONO-9054).  However, the prior art teaches methods of treating glaucoma comprising the administration of a composition comprising Sepetaprost (See Berlin et. al., Harris et. al. and Suto et. al.).
Suto further teaches that prostaglandin analogues (PGAs) are commonly prescribed IOP-lowering medications employed in the treatment of glaucoma and ocular hypertension.  Prostaglandin analogues latanoprost, travoprost and bimatoprost target the prostanoid F (FP) receptor and are thought to lower IOP mainly by increasing outflow of aqueous humor, primarily through the uveoscleral pathway.  Prostanoid EP3 receptors found in the trabecular meshwork and ciliary muscle have demonstrated the potential to augment reduction in IOP after application of FP agonists in monkeys.  Existing medications can be suboptimal.  Approximately 20% to 30% of patients taking PGAs (latanoprost, travoprost and bimatoprost) require some sort of adjunctive therapy to control IOP.
A novel compound with dual EP3 and FP agonist activity: ONO-9054 (Sepetaprost) is a prodrug that is hydrolyzed to its active form (ONO-AG-367) by the action of esterases known to be present in the cornea.  Unlike the currently available PGAs (latanoprost, travoprost and bimatoprost) which are high affinity FP agonists, ONO-9054 has equivalent high agonist activity at both human EP3 and FP receptors.  Preclinical data of ONO-9054 show more potent and longer-lasting IOP-lowering effects in monkeys, suggesting greater efficacy in humans than currently available PGAs (latanoprost, travoprost and bimatoprost) and reduction in pressure is via increase in trabecular outflow in addition to the increase in uveoscleral outflow expected from PGAs (see Suto page 7963, right column, second paragraph through page 7964, left column, first paragraph).  Similar teachings were made by Berlin and Harris.
In summary, the above prior art teaches that the dual FP/EP3 agonist Sepetaprost is more effective in treating glaucoma and safer than the already known selective FP agonists: latanoprost, travoprost and bimatoprost.
Finally, the prior art teaches methods of treating glaucoma comprising the administration of composition comprising the beta-blocker timolol and at least one of the FP agonists: latanoprost, tafluprost, bimatoprost and travoprost (See Konstas et. al., Hollo et. al., Martinez et. al. and Denis).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat glaucoma comprising administering a composition comprising two active agents (Sepetaprost and a beta blocker like timolol) each of which is taught by the prior art to be useful for the same purpose (treating glaucoma), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).

The skilled in the art will be further motivated to treat glaucoma with a composition comprising Sepetaprost and timolol, since the prior art already teaches that compositions comprising timolol and selective FP agonists like: latanoprost, tafluprost, bimatoprost or travoprost are already known to be effective to treat glaucoma, and the prior art further teaches that Sepetaprost, because of its dual FP/EP3 agonist activity, is more effective than the above listed selective FP agonists (latanoprost, tafluprost, bimatoprost or travoprost) in treating glaucoma.  As such before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute any selective FP agonist like: latanoprost, tafluprost, bimatoprost or travoprost with the dual FP/EP3 agonist Sepetaprost as suggested by Suto, Berlin and Harris, with an expectation of success, since the prior art (Suto, Berlin and Harris) establishes that the dual FP/EP3 agonist Sepetaprost has superior efficacy in treating glaucoma than the selective FP agonists: latanoprost, tafluprost, bimatoprost and travoprost.
All this will result in the practice of claims 10-11 with a reasonable expectation of success. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Unexpected results.
Examiner’s response:
In fact, the prior art teaches that combinations of timolol and FP agonists are synergistic.  For example, Denis teaches that the treatment of glaucoma with travoprost and timolol lowers IOP to a greater extent that either component dosed as monotherapy (see page 465, right column, last paragraph).  Martinez teaches that the combination of bimatoprost and timolol is more effective in treating glaucoma than each of the individual components (see page 137, (see abstract).
As such, it will be expected that combinations of timolol and FP agonists to be synergistic in treating glaucoma.


Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,962,868 in view of Rathore et. al. (Int. J. Pharm. Sci. Rev. Res. (2010) 3:23-29), Berlin et. al. (Br. J. Ophthalmol. (2016) 100:843-847), Harris et. al. (J. Glaucoma (October 2016) 25:826-833), Suto et. al. (Invest. Ophthalmol. Vis Sci. (2015) 56:7963-7970), Konstas et. al. (Expert Opin. Pharmacother (2013) 14:1815-1827), Hollo et. al. (Expert Opin. Drug Saf. (2015) 14:609-617), Martinez et. al. (Expert Opin. Pharmacother.(2008) 9:137-143), Denis (Expert Opin. Pharmacother. (2011) 12:463-471).

For claims 10-11 the U.S. Patent No. 8,962,868 teaches a method of treating glaucoma comprising the administration of a composition comprising Sepetaprost.  The U.S. Patent No. 8,962,868 does not teach the treatment of glaucoma comprising the administration of a beta blocker.  However, as explained in the above 103 rejection, the prior art (Rathore) teaches that beta blockers like timolol by are effective in treating glaucoma.  
The prior art also teaches that Sepetaprost is a dual FP/EP3 agonist that is more effective in treating glaucoma than the selective FP agonists: latanoprost, tafluprost, bimatoprost and travoprost (Berlin, Harris and Suto).
Finally the prior art teaches methods of treating glaucoma comprising the administration of composition comprising the beta-blocker timolol and at least one of the FP agonists: latanoprost, tafluprost, bimatoprost and travoprost (See Konstas et. al., Hollo et. al., Martinez et. al. and Denis). 

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat glaucoma comprising administering a composition comprising two active agents (Sepetaprost and a beta blocker like timolol) each of which is taught by the prior art to be useful for the same purpose (treating glaucoma), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).

The skilled in the art will be further motivated to treat glaucoma with a composition comprising Sepetaprost and timolol, since the prior art already teaches that compositions comprising timolol and selective FP agonists like: latanoprost, tafluprost, bimatoprost or travoprost are already known to be effective to treat glaucoma, and the prior art further teaches that Sepetaprost, because of its dual FP/EP3 agonist activity, is more effective than the above listed selective FP agonists in treating glaucoma.  As such before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute any selective FP agonist like: latanoprost, tafluprost, bimatoprost or travoprost with the dual FP/EP3 agonist Sepetaprost as suggested by Suto, Berlin and Harris, with an expectation of success, since the prior art (Suto, Berlin and Harris) establishes that the dual FP/EP3 agonist Sepetaprost has superior efficacy in treating glaucoma than the selective FP agonists: latanoprost, tafluprost, bimatoprost and travoprost.
All this will result in the practice of claims 10-11 with a reasonable expectation of success. 
    
Similar rejections can be made based on:
Claims 1-7 of US 9,388,157; claims 1-7 of US 9,889,114; claims 1-6 of US 10,201,520; claim 1 of US 10,940,134; claim 1 of US 8,614,340 and claims 1-8 of US 9,029,574.

Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/149,327 in view of Rathore et. al. (Int. J. Pharm. Sci. Rev. Res. (2010) 3:23-29), Berlin et. al. (Br. J. Ophthalmol. (2016) 100:843-847), Harris et. al. (J. Glaucoma (October 2016) 25:826-833), Suto et. al. (Invest. Ophthalmol. Vis Sci. (2015) 56:7963-7970), Konstas et. al. (Expert Opin. Pharmacother (2013) 14:1815-1827), Hollo et. al. (Expert Opin. Drug Saf. (2015) 14:609-617), Martinez et. al. (Expert Opin. Pharmacother.(2008) 9:137-143), Denis (Expert Opin. Pharmacother. (2011) 12:463-471).

This is a provisional nonstatutory double patenting rejection.

For claims 10-11 the copending Application No. 17/149,327 teaches a method of treating glaucoma comprising the administration of a composition comprising Sepetaprost.  The copending Application No. 17/149,327 does not teach the treatment of glaucoma comprising the administration of a beta blocker.  However, as explained in the above 103 rejection, the prior art (Rathore) teaches that beta blockers like timolol by are effective in treating glaucoma.  
The prior art also teaches that Sepetaprost is a dual FP/EP3 agonist that is more effective in treating glaucoma than the selective FP agonists: latanoprost, tafluprost, bimatoprost and travoprost (Berlin, Harris and Suto).
Finally, the prior art teaches methods of treating glaucoma comprising the administration of composition comprising the beta-blocker timolol and at least one of the FP agonists: latanoprost, tafluprost, bimatoprost and travoprost (See Konstas et. al., Hollo et. al., Martinez et. al. and Denis). 

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat glaucoma comprising administering a composition comprising two active agents (Sepetaprost and a beta blocker like timolol) each of which is taught by the prior art to be useful for the same purpose (treating glaucoma), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).

The skilled in the art will be further motivated to treat glaucoma with a composition comprising Sepetaprost and timolol, since the prior art already teaches that compositions comprising timolol and selective FP agonists like: latanoprost, tafluprost, bimatoprost or travoprost are already known to be effective to treat glaucoma, and the prior art further teaches that Sepetaprost, because of its dual FP/EP3 agonist activity, is more effective than the above listed selective FP agonists in treating glaucoma.  As such before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute any selective FP agonist like: latanoprost, tafluprost, bimatoprost or travoprost with the dual FP/EP3 agonist Sepetaprost as suggested by Suto, Berlin and Harris, with an expectation of success, since the prior art (Suto, Berlin and Harris) establishes that the dual FP/EP3 agonist Sepetaprost has superior efficacy in treating glaucoma than the selective FP agonists: latanoprost, tafluprost, bimatoprost and travoprost.
All this will result in the practice of claims 10-11 with a reasonable expectation of success. 

Applicant argues that:
Unexpected results.
Examiner’s response:
In fact, the prior art teaches that combinations of timolol and FP agonists are synergistic.  For example, Denis teaches that the treatment of glaucoma with travoprost and timolol lowers IOP to a greater extent that either component dosed as monotherapy (see page 465, right column, last paragraph).  Martinez teaches that the combination of bimatoprost and timolol is more effective in treating glaucoma than each of the individual components (see page 137, (see abstract).
As such, it will be expected that combinations of timolol and FP agonists to be synergistic in treating glaucoma.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 21, 2022.